J-S04016-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    DIRECT CAPITAL CORPORATION                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROBERT CLAYPOOLE, DMD, PC AND              :
    ROBERT CLAYPOOLE, DMD                      :
                                               :   No. 1470 EDA 2021
                       Appellants              :

                Appeal from the Order Entered January 22, 2020
              In the Court of Common Pleas of Montgomery County
                           Civil Division at 2019-00532


BEFORE:      BENDER, P.J.E., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                             FILED FEBRUARY 7, 2022

        Robert Claypoole, DMD, PC, and Robert Claypoole, DMD (Claypoole)

(collectively, Appellants), appeal from the order denying their petition to strike

or open the $29,739.09 default judgment entered against them and in favor

of Direct Capital Corporation (Direct Capital), in this case involving breach of

a financing agreement. After careful review, we affirm.

        The trial court explained:

        In June 2016, the parties to this matter entered into [an
        agreement (Agreement)] under which [Direct Capital] provided
        financing for Appellants’ purchase of a piece of dental equipment
        known as a CEREC machine from CAD/CAM Hero, reportedly a
        reseller of CEREC machines. The piece of dental equipment is
        described as a one-day visit crown inlay machine, according to []
        Claypoole []. CAD/CAM Hero has offices located in Fort Worth,

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S04016-22


      Texas, and Appellants’ dental practice is operated in Hatboro
      Township, Montgomery County.

Trial Court Opinion, 7/27/20, at 1-2.          Direct Capital is a New Hampshire

corporation engaged in the business of “lending, equipment leasing and

corporate financing,” and has its primary place of business in Portsmouth, New

Hampshire. Complaint, 1/10/19, ¶ 1.

      Direct   Capital   filed   a   civil   complaint   in   Montgomery   County,

Pennsylvania, on January 10, 2019.             Direct Capital averred Appellants

“stopped making the payments under the terms of the Agreement, with a

principal amount still owed in the amount of $26,037.68.” Id. ¶ 10. Direct

Capital represented, “Pursuant to the Agreement, [Appellants] are responsible

to pay all costs incurred by [Direct Capital] in connection with the enforcement

of the terms of the Agreement, including collection and attorney’s fees.” Id.

¶ 12. As a result of Appellants’ breach, Direct Capital sought $29,739.09 in

damages, interest and fees. Id. ¶ 13.

      Direct Capital served Appellants with the complaint on January 28,

2019. On February 22, 2019, Direct Capital filed notice of its intention to seek

default judgment pursuant to Pa.R.C.P. 1037. On March 13, 2019, the trial

court entered the $29,739.09 default judgment against Appellants.

      Appellants filed a petition to strike or open the default judgment on July

22, 2019. Thereafter,

      Appellants moved for a stay of execution which was granted by
      order of the court dated August 27, 2019. The August 27, 2019,
      order directed the parties to complete any discovery they intended

                                         -2-
J-S04016-22


      to conduct concerning the issues raised in Appellants’ petition to
      strike or open the default judgment, by September 20, 2019.

            On September 26, 2019, [the trial court] issued its order
      denying Appellants’ petition to strike or open the default
      judgment. On October 9, 2019, Appellants filed a Motion to
      Vacate Order and Reinstate Stay of Execution. The motion had
      several exhibits attached to it, including copies of the September
      20, 2019, deposition transcripts of Judith Claypoole [(Judith)] and
      [] Claypoole. These depositions were part of the discovery
      conducted in connection with Appellants’ petition to open or strike
      the default judgment entered on March 13, 2019. On October 11,
      2019, [the trial court] granted Appellants’ motion by vacating its
      September 26, 2019, order and reinstating the stay of execution.

             On December 11, 2019, [Direct Capital] moved to vacate
      the stay order of October 11, 2019, and requested a decision on
      Appellants’ petition to open or strike off the default judgment.
      Argument was conducted on January 22, 2020, and an order was
      issued that same day lifting the stay and denying Appellants’
      petition to strike or open the default judgment.

Trial Court Opinion, 7/27/20, at 2-3.

      Appellants timely filed a notice of appeal. On February 25, 2020, the

trial court entered an order requiring Appellants to file a Pa.R.A.P. 1925(b)

statement, “not more than twenty-one (21) days after the entry of this order

on the docket[.]” Order, 2/25/20. The court cautioned that the failure to

timely file a concise statement would result in waiver of all issues. See id.

Twenty-two days later, on March 18, 2020, Appellants filed their Rule 1925(b)

concise statement.

      Direct Capital subsequently filed with this Court an application to dismiss

the appeal, based on Appellants’ failure to timely file their Rule 1925(b)




                                      -3-
J-S04016-22


concise statement.1 Application to Dismiss, 8/20/21, ¶¶ 30-41. Direct Capital

claimed that by untimely filing their concise statement, Appellants preserved

no issues for appellate review. Id. ¶ 40. Direct Capital also argued Appellants

violated “Pa.R.A.P. 2:5-2,” by failing to “deposit with the clerk of the appellate

court $300 to answer the costs of the appeal,” or providing notice they paid

the deposit. Id. ¶¶ 44, 46. As a result, Direct Capital requests the dismissal

of Appellants’ appeal. See id. (prayer for relief).

       Appellants’ response was that “all of March 2020 and the months

following proved to be a dizzying, confusing time riddled with government

officials … scrambling to handle the COVID-19 pandemic.”               Answer in

Opposition to Application to Dismiss, 8/3/21, at 2. Appellants asked this Court

to take judicial notice of the various orders issued as a result of the COVID-

19 pandemic. Id.

       We recognize that on March 16, 2020, the Pennsylvania Supreme Court

declared “a general, statewide judicial emergency until April 14, 2020, on

account of COVID-19.”         Supreme Court of Pennsylvania No. 531 Judicial

Administration Docket, Order, 3/16/20, at 1. The order authorized president

judges in the individual judicial districts to, in part, “suspend time calculations



____________________________________________


1 On September 15, 2021, this Court entered an order denying Direct Capital’s
application to dismiss without prejudice to raise the issue before the merits
panel. Direct Capital Corp. v. Claypoole, DMD, 1470 EDA 2021 (Pa. Super.
filed 9/15/21) (order). Direct Capital has presented the claim to this panel for
review. Appellee’s Brief at 9.

                                           -4-
J-S04016-22


for the purposes of time computation relevant to court cases ... as well as

time deadlines[.]” Id. at 2. The Supreme Court extended and expanded the

scope of the judicial emergency in several supplemental orders but directed

that the emergency cease on June 1, 2020. Supreme Court of Pennsylvania

Nos. 531 & 532 Judicial Administration Docket, Order, 5/27/20.

       On March 16, 2020, the president judge of the Montgomery County

Court of Common Pleas entered an order declaring a judicial emergency,

providing:

       All statewide procedural and administrative rules involving time
       calculations within the 38th Judicial District for the filing of
       documents with the court or taking of judicially mandated action
       are suspended for the period of time covered by the emergency
       declaration. Beginning date March 12, 2020, ending date to
       be determined.

38th   Judicial   District   Administrative   Order   (AD00001-2020),   3/16/20

(emphasis added).        On March 31, 2020, the President Judge filed an

administrative order extending the judicial emergency to April 30, 2020.

Pursuant to the above orders, we deem Appellants’ concise statement (due

March 17, 2020, and filed March 18, 2020), to be timely filed. See id.

       We next address Direct Capital’s assertion that this appeal should be

dismissed based on Appellants’ failure to pay the appeal deposit pursuant to

“Pa.R.A.P. 2:5-2.” Application to Dismiss, 8/20/21, at ¶¶ 42-47. There is no

Pennsylvania Rule of Appellate Procedure “2:5-2.” In addition, Direct Capital

cites no legal authority in support of this request. We therefore deny Direct

Capital’s application to dismiss the appeal. See Pa.R.A.P. 2119(a) (the Rules

                                       -5-
J-S04016-22


of Appellate Procedure require the argument section of an appellate brief to

include “citation of authorities as are deemed pertinent.”).

      Appellants present the following issues for our review:

      1. Should the trial court have required [Direct Capital] to file an
         amended complaint before entering judgment by default where
         the complaint omits pages containing material allegations such
         that it cannot be answered by a responsive pleading?

      2. Did not the trial court commit an error by its refusal to strike
         or open a default judgment where the dominant party to a
         contract of adhesion disregards provisions requiring all
         litigation to be conducted in its chosen forum applying its
         choice of law?

      3. Should the trial court have stricken or opened the default
         judgment entered by the plaintiff equipment lessor against the
         lessee contrary to material terms of the contract regarding
         choice of forum and choice of law?

Appellants’ Brief at 8 (issues renumbered for disposition).

      Appellants first challenge the trial court’s refusal to strike or open the

default judgment. Id. at 13, 16. Appellants claim Direct Capital did not serve

Appellants with its entire complaint, as several pages were missing. See id.

at 17. According to Appellants, it is “prejudice” to allow Direct Capital to “get

away without serving a full complaint on [Appellants] … and then move for

judgments (and corresponding damages), without ever providing notice of the

claims.” Id. Upon careful review, we disagree.

      Preliminarily, we note that striking a default judgment and opening a

default   judgment      are    “distinct    remedies    and     generally    not

interchangeable.” Green Acres Rehab. and Nursing Ctr. v. Sullivan, 113


                                      -6-
J-S04016-22


A.3d 1261, 1270 (Pa. Super. 2015) (quoting Stauffer v. Hevener, 881 A.2d

868, 870 (Pa. Super. 2005)).      We first address the denial of Appellants’

petition to strike the default judgment.

      An appeal from the denial of “[a] petition to strike a default judgment

presents us with a question of law; consequently, our standard of review is de

novo and our scope of review is plenary.”        U.S. Bank Nat’l Ass’n for

Pennsylvania Hous. Fin. Agency v. Watters, 163 A.3d 1019, 1028 n.9 (Pa.

Super. 2017).

      This Court has explained,

      [a] petition to strike a judgment is a common law proceeding
      which operates as a demurrer to the record. A petition to strike a
      judgment may be granted only for a fatal defect or irregularity
      appearing on the face of the record. A petition to strike is not
      a chance to review the merits of the allegations of
      a complaint. Rather, a petition to strike is aimed at defects that
      affect the validity of the judgment and that entitle the petitioner,
      as a matter of law, to relief. A fatal defect on the face of the
      record denies the prothonotary the authority to enter judgment.
      When a prothonotary enters judgment without authority, that
      judgment is void ab initio. ...

Bank of New York Mellon v. Johnson, 121 A.3d 1056, 1060 (Pa. Super.

2015) (citation omitted, emphasis added). “The standard for ‘defects’ asks

whether the procedures mandated by law for the taking of default judgments

have been followed.” Continental Bank v. Rapp, 485 A.2d 480, 483 (Pa.

Super. 1984) (citation omitted).     For example, noncompliance with the

Pennsylvania Rules of Civil Procedure when attempting service of process




                                     -7-
J-S04016-22


constitutes a fatal defect. See Cintas Corp. v. Lee’s Cleaning Services,

Inc., 700 A.2d 915, 917-18 (Pa. 1997).

      Appellants do not dispute that Direct Capital properly served the

complaint and afforded appropriate notice of its intent to secure a default

judgment. Further, the complaint’s missing pages do not implicate the trial

court’s jurisdiction. See, e.g., Sullivan, 113 A.3d at 1268 (explaining “[a]

judgment is void on its face if one or more of three jurisdictional elements is

found absent: jurisdiction of the parties; subject matter jurisdiction; or the

power or authority to render the particular judgment.”).            Finally, the

complaint, even with its missing pages, notified Appellants of the claims

against them. See Complaint, 1/10/19, ¶¶ 10, 12-13 (alleging a breach of

the Agreement and a claim for $29,739.09 in damages). We therefore discern

no error by the trial court in refusing to strike the default judgment based on

the complaint’s missing pages. See Rapp, 485 A.2d at 483.

      Appellants also claim the trial court improperly failed to open the default

judgment. Appellants’ Brief at 16. Appellants again rely on their claim of

missing pages in the complaint. See id. at 16-18.

      We review the denial of a petition to open a default judgment under the

following standard:

      A petition to open a default judgment is addressed to the equitable
      powers of the court and the trial court has discretion to grant or
      deny such a petition. The party seeking to open the default
      judgment must establish three elements: (1) the petition
      to open or strike was promptly filed; (2) the default can be
      reasonably explained or excused; and (3) there is a

                                      -8-
J-S04016-22


     meritorious defense to the underlying claim. The court’s
     refusal to open a default judgment will not be reversed on appeal
     unless the trial court abused its discretion or committed an error
     of law. An abuse of discretion is not merely an error in judgment;
     rather it occurs when the law is overridden or misapplied, or when
     the judgment exercised is manifestly unreasonable or the result
     of partiality, prejudice, bias or ill-will. Where the equities warrant
     opening a default judgment, this Court will not hesitate to find an
     abuse of discretion.

Scalla v. KWS, Inc., 240 A.3d 131, 135-36 (Pa. Super. 2020) (citations

omitted, emphasis added).

     The trial court did not address the first element of the test in its July 27,

2020, opinion. Nevertheless, our review discloses that Appellants failed to

demonstrate prompt filing of their petition to open.         As this Court has

explained,

     [t]he timeliness of a petition to open a judgment is measured from
     the date that notice of the entry of the default judgment is
     received. The law does not establish a specific time period within
     which a petition to open a judgment must be filed to qualify as
     [timely.] Instead, the court must consider the length of time
     between discovery of the entry of the default judgment and the
     reason for delay.

                                      ...

     In cases where the appellate courts have found a “prompt” and
     timely filing of the petition to open a default judgment, the period
     of delay has normally been less than one month. See Duckson
     v. Wee Wheelers, Inc., [] 620 A.2d 1206, 423 Pa. Super. 251
     (1993) (one day is timely); Alba v. Urology Associates of
     Kingston, [] 598 A.2d 57, 409 Pa. Super. 406 (1991) (fourteen
     days is timely); Fink v. General Accident Ins. Co., [] 594 A.2d
     345, 406 Pa. Super. 294 (1991) (period of five days is timely).

Myers v. Wells Fargo Bank, N.A., 986 A.2d 171, 176 (Pa. Super. 2009)

(citation omitted); but see Allegheny Hydro No. 1 v. American Line

                                     -9-
J-S04016-22


Builders, Inc., 722 A.2d 189, 193-94 (Pa. Super. 1998) (holding a 41-day

delay in filing a petition to open a default judgment was untimely; collecting

and setting forth cases holding delays in filing a petition to open a default

judgment of 21 days and 37 days rendered those petitions untimely).

      Here, the trial court entered its default judgment against Appellants on

March 13, 2019. Appellants filed their petition to open over 130 days later,

on July 22, 2019. See Petition to Strike or Open, 7/22/19. In their petition,

Appellants did not explain their delay. See id. Similarly, at the hearing on

the petition to open, Appellants presented no argument regarding the prompt

filing requirement. See generally N.T., 1/22/20. Rather, Appellants relied

on the complaint’s omission of several pages, and a forum-selection clause in

the Agreement. See id. at 7. Thus, Appellants failed to establish the prompt

filing of their petition to open. See Scalla, 240 A.3d at 135-36.

      Regarding the second element, Appellants offered no reasonable excuse

or explanation for their failure to file a timely response to Direct Capital’s

complaint.    Although Appellants claim there are pages missing from the

complaint, they did not file a preliminary objection challenging the pleading’s

failure to conform to the rule of law. See Pa.R.C.P. 1028(1)(2). Further, as

discussed above, the complaint notified Appellants of Direct Capital’s claim

against them, and the basis for that claim. See Complaint, 1/10/19, ¶¶ 10,

12-13.




                                    - 10 -
J-S04016-22


      Finally, Appellants did not establish a meritorious defense to the

underlying cause of action. See Scalla, supra. As the trial court explained:

      Appellants presumably offered the Agreement and the depositions
      of Judith [] and [] Claypoole to show that meritorious defenses to
      [Direct Capital’s] claim did exist. In their depositions, Judith []
      and … Claypoole complained about inadequacies of the dental
      equipment purchased under the Agreement and efforts taken to
      correct or ameliorate the alleged malfunctioning of the equipment.

             Despite not having attached a copy of the answer or other
      pleading they intended to file in the event the default was opened
      or stricken, pursuant to Pa.R.C.P. 237.3(a), Appellants attempted
      to show that they had meritorious defenses to [Direct Capital’s]
      claims. Certain provisions of the Agreement are noteworthy,
      particularly Sections 2, 3, and 4 concerning the Equipment, No
      Warranty, and Representations, respectively.           Thereunder,
      Appellants agreed that their obligation to make payments to
      [Direct Capital] was absolute and unconditional. See Section 4 of
      the Agreement concerning Representations. The parties further
      agreed that [Direct Capital] made no warranties as to the
      condition of the equipment and that [Direct Capital] was providing
      financing only and that Appellants were duty bound to continue to
      make payments under the Agreement regardless of any claim
      against any supplier of the equipment. See Section 3 of the
      Agreement concerning No Warranty.            Moreover, Appellants
      understood that the only remedy they had if they found the
      equipment to be unsatisfactory is against the supplier or
      manufacturer. See Section 2 of the Agreement concerning
      Equipment.

Trial Court Opinion, 7/27/20, at 6.      The record confirms the trial court’s

analysis and conclusion, and we discern no abuse of discretion in this regard.

See id. Because the missing pages in the complaint provide no basis on which

to strike or open the default judgment, Appellants’ first issue fails.

      We address Appellants’ second and third issues together, as Appellants

addressed the issues together in their brief. Appellants claim the trial court


                                     - 11 -
J-S04016-22


improperly failed to strike or open the default judgment, because “contract

principles demand that this matter be litigated in New Hampshire,” and the

trial court erred in ignoring this legal principle.       Appellants’ Brief at 13.

Appellants direct our attention to the following forum-selection provision of

the Agreement: “The [Agreement] is governed exclusively by the laws of New

Hampshire. You agree and consent to the exclusive jurisdiction and venue of

any State or Federal Court in Rockingham County, New Hampshire.” Id. at

13-14 (citation omitted). Appellants argue this clause is enforceable because

the parties agreed to the clause, and enforcement would not be unreasonable.

Id. at 16.

      Appellants do not challenge the trial court’s subject matter jurisdiction

over Direct Capital’s cause of action.          Rather, they challenge personal

jurisdiction based on the forum-selection clause of the Agreement. “Personal

jurisdiction is a court’s power to bring a person into its adjudicative

process.” Grimm v. Grimm, 149 A.3d 77, 83 (Pa. Super. 2016) (citation

omitted).     Importantly,   unlike   subject    matter    jurisdiction,   “personal

jurisdiction is readily waivable.” Id. Because the defense is waivable, the

existence of a forum-selection clause is not a “defect” on the face of the record

that precluded entry of the default judgment. See Johnson, 121 A.3d at

1060. Consequently, Appellants’ challenge to the denial of their motion to

strike based on the forum-selection clause fails.




                                      - 12 -
J-S04016-22


       Appellants also challenge the trial court’s failure to open the default

judgment based on the forum-selection clause. See Appellants’ Brief at 13-

16. As discussed above, Appellants failed to establish (1) they promptly filed

their petition to open, or (2) their default can be reasonably explained. See

Scalla, 240 A.3d 135-36.           Thus, Appellants’ issue does not merit relief

because they failed to establish two of the three elements necessary to open

a default judgment.2 See id.

       For the above reasons, we affirm the trial court’s dismissal of Appellants’

petition to strike or open the default judgment.

       Appellee’s Application to Dismiss denied. Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/7/2022

____________________________________________


2Regarding the third element, a party may challenge personal jurisdiction only
by means of a preliminary objection. Monaco v. Montgomery Cab Co., 208
A.2d 252, 255 (Pa. 1965); Scoggins v. Scoggins, 555 A.2d 1314, 1317 (Pa.
Super. 1989). Appellants did not attach a proposed preliminary objection to
their petition to open. See Pa.R.C.P. 237.3(a) (providing “[a] petition for
relief from a judgment … by default … shall have attached thereto a copy
of the … preliminary objections … which the petitioner seeks leave to file.”
(emphasis added)). Thus, Appellants failed to present a meritorious defense
based upon the forum-selection clause. See Pa.R.C.P. 1032 (stating that a
party waives all defenses and objections which are not presented either
by preliminary objection, answer or reply, except any nonwaivable defense or
objection).


                                          - 13 -